

117 S1115 IS: Keep It in the Ground Act of 2021
U.S. Senate
2021-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1115IN THE SENATE OF THE UNITED STATESApril 14, 2021Mr. Merkley (for himself, Mr. Sanders, Mr. Leahy, Mr. Menendez, Ms. Warren, Mr. Van Hollen, and Mr. Padilla) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo prohibit drilling in the outer Continental Shelf, to prohibit coal leases on Federal land, and for other purposes.1.Short titleThis Act may be cited as the Keep It in the Ground Act of 2021.2.Findings; statement of policy(a)FindingsCongress finds that—(1)from 1880 through 2015, global temperatures have increased by about 1.06 degrees Celsius;(2)the vast majority of global warming that has occurred over the past 50 years was due to human activities, primarily the burning of fossil fuels;(3)emissions of greenhouse gases and atmospheric concentrations of greenhouse gases continue to rise, which results in a continued warming trend;(4)global warming already has a significant impact on the economy, including the farming, fishing, forestry, and recreation industries;(5)the significant impacts of global warming that are already occurring will be amplified by a global temperature increase of 2 degrees Celsius, which will lead to increased droughts, rising seas, mass extinctions, heat waves, desertification, wildfires, acidifying oceans, significant economic disruption, and security threats;(6)to avoid exceeding 2 degrees Celsius warming, at least 80 percent of carbon from proven fossil fuel reserves must be kept in the ground;(7)the potential emissions resulting from extracting and burning all fossil fuels on Federal land and waters amounts to a significant percentage of the greenhouse gas emissions limit; and(8)ending new leases for fossil fuels will prevent the release of 90 percent of the potential emissions from Federal fossil fuels.(b)Statement of policyIt is the policy of the United States that—(1)Federal land and waters should be managed for the benefit of the people of the United States—(A)to avoid the most dangerous impacts of climate change; and(B)to promote a rapid transition to a clean energy economy by keeping fossil fuels in the ground; and(2)the Federal Government should pursue management of Federal land and waters for the benefit of the people of the United States by not issuing any new lease or renewing any nonproducing lease for coal, oil, or natural gas in any Federal land or waters.3.DefinitionsIn this Act:(1)ExtendThe term extend means the act of extending a lease under the Mineral Leasing Act (30 U.S.C. 181 et seq.) beyond the existing term of the lease.(2)Nonproducing leaseThe term nonproducing lease means any lease under which no coal, oil, gas, oil shale, tar sands, or other fossil fuel approved in the lease contract has been extracted for commercial use.(3)ReinstateThe term reinstate means the act of reinstating a lease under the Mineral Leasing Act (30 U.S.C. 181 et seq.) after a violation of any term of the lease that resulted in suspension or cancellation of the lease.(4)RenewThe term renew means the act of renewing a lease under the Mineral Leasing Act (30 U.S.C. 181 et seq.) for a term that is not longer than the maximum renewal term for a lease under that Act.(5)SecretaryThe term Secretary means the Secretary of the Interior.4.Stopping new offshore oil and gas leases in the gulf of mexico and the pacific, atlantic, and arctic oceans(a)Prohibition on new oil and gas leasing on the outer continental shelfSection 8 of the Outer Continental Shelf Lands Act (43 U.S.C. 1337) is amended by adding at the end the following:(q)Prohibition on new oil and gas leasing on the outer
 continental shelf(1)DefinitionsIn this subsection:(A)Extend(i)In generalThe term extend means the act of extending a lease under this Act beyond the existing term of the lease.(ii)InclusionThe term extend includes the act of extending a lease following a suspension under this Act.(B)Nonproducing leaseThe term nonproducing lease means any lease under which no coal, oil, gas, oil shale, tar sands, or other fossil fuel approved in the lease contract has been extracted.(C)ReinstateThe term reinstate means the act of reinstating a lease under this Act after a violation of any term of the lease that resulted in suspension or cancellation of the lease.(D)RenewThe term renew means the act of renewing a lease under this Act for a term that is not longer than the maximum renewal term for a lease under this Act.(2)ProhibitionNotwithstanding any other provision of this Act or any other law, the Secretary of the Interior shall not issue a new lease, renew, reinstate, or extend any nonproducing lease, or issue any other authorization for the exploration, development, or production of oil, natural gas, or any other fossil fuel in—(A)the Arctic Ocean;(B)the Atlantic Ocean, including the Straits of Florida;(C)the Pacific Ocean;(D)the Gulf of Mexico; or(E)any other area of the outer Continental Shelf..(b)Cancellation of existing leasesNotwithstanding any other provision of law, not later than 60 days after the date of enactment of this Act, the Secretary shall cancel any lease issued under section 8 of the Outer Continental Shelf Lands Act (43 U.S.C. 1337) on or before the date of enactment of this Act in the Beaufort Sea, Cook Inlet, or Chukchi Sea.5.Stopping new coal, oil, tar sands, fracked gas, and oil shale leases on federal
 landNotwithstanding any other provision of law, the Secretary shall not conduct any lease sale, enter into any new lease, reoffer for lease any land covered by an expiring lease, or renew, reinstate, or extend any nonproducing lease in existence on or before the date of enactment of this Act for onshore fossil fuels, including coal, oil, tar sands, oil shale, and gas on land subject to the Mineral Leasing Act (30 U.S.C. 181 et seq.).6.Exceptions(a)National security(1)In generalSubject to paragraph (2), the Secretary may exempt any provision of this Act or an amendment made by this Act for a lease if the Secretary determines, on the record and based on available information, that—(A)there is an imminent national security threat; and(B)issuing an exemption for the lease would significantly reduce the imminent national security threat.(2)DurationAn exemption under paragraph (1) shall continue only for as long as the imminent national security threat persists.(b)Breach of contract(1)In generalSubject to paragraph (2), the Secretary may allow a nonproducing lease to be renewed or extended if—(A)the nonproducing lease contract was signed before the date of enactment of this Act; and(B)the Secretary determines that giving effect to any provision of this Act or an amendment made by this Act is likely to lead to a court with jurisdiction ruling that there was a material breach of the nonproducing lease contract.(2)DurationA renewal or extension under paragraph (1) shall be for the shortest time practicable, consistent with the terms of the nonproducing lease contract.7.SeverabilityIf any provision of this Act, an amendment made by this Act, or the application of such a provision or amendment to any person or circumstance is held to be invalid or unconstitutional, the remainder of this Act, the amendments made by this Act, and the application of those provisions and amendments to any person or circumstance shall not be affected.